647 S.E.2d 426 (2007)
STATE
v.
Eddie Lamar TAYLOR.
No. 719A05.
Supreme Court of North Carolina.
May 25, 2007.
Daniel Shatz, Anne M. Gomez, Assistant Appellate Defenders, for Taylor.
*427 William Crumpler, Assistant Attorney General, Susan Doyle, District Attorney, Daniel P. O'Brien, Raleigh, for State of NC.
The following order has been entered on the motion filed on the 24th day of May 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Eddie Taylor) shall have up to and including the 29th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 25th day of May 2007."